Citation Nr: 1504562	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-34 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a Decision Review Officer (DRO) hearing in February 2013.  The Veteran also testified at a Travel Board hearing in March 2014 before the undersigned Veterans Law Judge.  A transcript of the proceedings have been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains the transcript from the March 2014 Travel Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

For the entire period on appeal, the Veteran's diabetes mellitus, type II, has required insulin, oral hypoglycemic medications, a restricted diet, and regulation of activities, but has not been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or at least twice a month visits to a diabetic care provider, or by complications that would be compensable if separately evaluated.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 40 percent rating, but no more, for diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.79, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided VCAA notice by letters dated in March 2013 and May 2013.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA,  and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded a VA examination in August 2012.  The Board has carefully reviewed the VA examination report of record and finds that the examination is adequate for rating purposes.  Specifically, the examination report contains sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus is rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, for diabetes mellitus are insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating or higher under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.

III.  Factual Background and Analysis

In a submission dated in June 2012, the Veteran's primary care physician, Dr. L.L., indicated that the Veteran had been under treatment for his diabetes for some time.  He noted that the Veteran had progressed from oral medications to insulin because of his inability to control his diabetes with his oral medications.  

In a VA examination dated in August 2012, the examiner noted a diagnosis of diabetes mellitus, type II.  The examiner indicated the following treatment: restricted diet, oral hypoglycemic agents, and one insulin injection per day.  The examiner noted that since his last VA examination in May 2007, the Veteran had been started on insulin.  He noted that the Veteran's current medications included metformin on a daily basis and insulin one time per day.  The examiner indicated that the Veteran had been on insulin for the past three months.  He noted that the Veteran attempted to follow a restricted diet, and his weight was essentially steady.  The Veteran did not have any issues of coronary artery disease.  He described numbness, tingling, burning, and decreased sensation affecting the toes and feet bilaterally.  The Veteran did not report any significant symptoms consistent with peripheral neuropathy affecting the bilateral upper extremities.  He denied erectile dysfunction.  He also denied any decrease in proprioception or loss of motor strength or function related to his diabetic peripheral neuropathy.  The examiner noted that the Veteran was currently retired.  The examiner found that the Veteran did not require regulation of his activities as part of medical management of his diabetes.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The examiner noted that the Veteran did not have any hospitalizations for ketoacidosis or hypoglycemia over the past 12 months.  The examiner indicated that the Veteran did not have any progressive unintentional weight loss or loss of strength attributable to his diabetes.

In a submission dated in November 2012, Dr. L.L. wrote that the Veteran was a long-standing diabetic who had progressed fairly recently from oral medication to insulin.  He noted that the Veteran's diabetic program included insulin, oral medication, a diabetic diet, and a regular exercise program.  He noted that he recommended that the Veteran do a variety of things, including pool therapy, walking on a treadmill, and using a stationary bicycle.  Dr. L.L. indicated that he also recommended that the Veteran avoid activities that would be potentially dangerous and extremes of temperatures.  He noted that because of the increased risk of infection with his diabetes, the Veteran needed to look at various activities from the standpoint of what might be potentially dangerous to him and produce injury, and avoid those activities where there was a higher than average probability of injury occurring.

In his February 2013 DRO hearing, the Veteran testified that if he did not regulate his activities, then his blood sugar would rise.

In private treatment records from Dr. L.L., it was shown that the Veteran started insulin treatment due to his worsening diabetes in April 2012.  In November 2012, Dr. L.L. recommended an exercise routine for the Veteran.

In a submission dated in April 2013, Dr. L.L. noted that the Veteran developed diabetes in April 2006.  He indicated that the Veteran was originally on oral medication until he was no longer able to maintain control of his diabetes.  Dr. L.L. noted that the Veteran then initiated treatment with insulin therapy, and his control had been "quite good" since that time.  He noted that the Veteran remained on insulin, as well as Metformin and Onglyza.  He noted that the Veteran exercised and followed a diabetic diet.  Dr. L.L. indicated that the Veteran appeared to be working reasonably hard at doing the right things to help control his diabetes.

In a submission dated in August 2013, Dr. L.L. indicated that the Veteran was able to lead a life that was dictated to some degree by his diabetes.  He noted that he had to be careful with extremes of temperature.  Dr. L.L. indicated that if the Veteran does activity that is too strenuous for a long period of time, his blood sugar can drop.  He noted that the Veteran had to be aware of this and sometimes needed to slow down or cease activity based on how he felt.  Dr. L.L. wrote that as with any diabetic, it was not recommended that he partake in particularly dangerous activities such as skydiving, rock climbing, or the like.

In a submission dated in October 2013, Dr. L.L. wrote that the Veteran had insulin-dependent diabetes for several years.  He indicated that although the Veteran was ambulatory, his blood sugars varied substantially depending on what he did.  Dr. L.L. explained that although the Veteran used to be able to mow the yard in one stretch, he now has to mow the yard in sections to prevent himself from becoming significantly lightheaded and near syncopal.  Dr. L.L. noted that this was the case with other more strenuous activities as well.  He noted that although the Veteran had not been hospitalized for ketoacidosis, his A1C had been somewhat variable from a high of 11.8 back in May 2010 to the most recent test of 7.1 in March 2013.  Dr. L.L. explained that the Veteran tries to exercise on a regular basis, but had to be careful with the amount of exercise he performs due to the weakness and lightheadedness that could occur.  He indicated that the Veteran was able to care for himself and home and was independent with his living arrangements.

In the Veteran's March 2014 Travel Board hearing, he testified that he needed to monitor and regulate his activities.  He denied any ketoacidosis or hypoglycemic problems.

In a submission dated in April 2014, Dr. L.L. clarified that he had to direct the Veteran to regulate his physical activities due to his diabetes.  He explained that he instructed the Veteran to maintain a regimen of aerobic exercise; control and contain any and all adverse environmental factors; avoid engaging in overexertion, heavy, or extensive physical activity of any sort; and moderate activities of daily living in order to avoid any risk of emergent episodes of ketoacidosis or hypoglycemia.  Dr. L.L. indicated that he also instructed the Veteran to pay attention to his activities of daily living and heed his direction.


Based on the foregoing evidence, and resolving any doubt in favor of the Veteran, the Board finds that a 40 percent rating is warranted for the Veteran's diabetes mellitus, type II, for the entire rating period under appeal. 

The medical evidence of record shows that the Veteran is on insulin, oral hypoglycemic medications, and a restricted diet.  Further, his primary care physician, Dr. L.L., has noted in numerous submissions that the Veteran has been required to restrict physical activity levels in order to prevent episodes of ketoacidosis or hypoglycemia.  In particular, in the April 2014 submission, Dr. Cole described in more detail that he had directed the Veteran to regulate his physical activities due to his diabetes.  He explained that he instructed the Veteran to maintain a regimen of aerobic exercise; control and contain any and all adverse environmental factors; avoid engaging in overexertion, heavy, or extensive physical activity of any sort; and moderate activities of daily living in order to avoid any risk of emergent episodes of ketoacidosis or hypoglycemia.  

Thus, the Board resolves any reasonable doubt in the Veteran's favor, and finds that he avoids strenuous occupational and recreational activities to manage his diabetes.  See Camacho, 21 Vet. App. at 364.  The Board notes that although the August 2012 VA examiner indicated that the Veteran's diabetes did not require regulation of activities, the Veteran and his representative disputed this finding, arguing that the examiner simply checked the "no" box after the Veteran told him he was retired.  Moreover, submissions from the Veteran's primary care physician throughout the appeal period indicated that the Veteran has, in fact, had to regulate his activities in order to control his diabetes throughout the entire period on appeal.  Therefore the criteria for a 40 percent rating, but no higher, are met for diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913, for the entire rating period on appeal.  

However, in the absence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, twice a month visits to a diabetic care provider, or noncompensable diabetic complications, the criteria for the next higher rating have not been met.  To that effect, the evidence of record shows that the Veteran has not been hospitalized for hypoglycemia and has not visited a diabetic care provider for ketoacidosis or a hypoglycemic reaction.  Additionally, during the August 2012 VA examination and his March 2014 Travel Board hearing, the Veteran indicated that he saw his diabetic care provider less than two times per month and had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.

The record also reflects that the Veteran has developed peripheral neuropathy of the bilateral lower extremities as a result of his service-connected diabetes mellitus, type II.  However, in this case, peripheral neuropathy of the bilateral lower extremities are already rated separately.  There is no evidence of any other complications warranting compensable evaluations resulting from the Veteran's service-connected diabetes mellitus, type II.

For the reasons explained above, the criteria for a 40 percent rating under Diagnostic Code 7913 have been demonstrated throughout the rating period considered in this appeal, the preponderance of the evidence is against a rating higher than 40 percent, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the Veteran's symptoms of diabetes mellitus, type II, are specifically addressed by his 40 percent rating under Diagnostic Code 7913.  Additional complications of his diabetes mellitus are also addressed by Note (1), and have already been separately addressed by the RO.  The evidence does not show that the Veteran's current retirement is related to manifestations of his service-connected diabetes mellitus, type II.  In particular, in his May 2007 VA examination, the Veteran reported that he retired in 2002 (four years prior to being diagnosed with diabetes) due to his right arm, hip, and knee disabilities.  Moreover, the August 2012 VA examiner found that the Veteran's diabetes mellitus, type II, did not impact his ability to work. The record does not demonstrate any other reason why an extraschedular rating should be assigned. For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

For the entire period on appeal, a 40 percent rating, but no more, for diabetes mellitus, type II, is granted, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


